                Case:
ILND 450 (Rev. 10/13)    3:20-cv-50124
                      Judgment in a Civil Action   Document #: 52 Filed: 06/30/21 Page 1 of 1 PageID #:365

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

Dominique Henderson,

Plaintiff(s),
                                                                    Case No. 3:20 CV 50124
v.                                                                  Judge Iain D. Johnston

DeKalb Community Unit School District 428, et
al.,

Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


             in favor of defendant(s) DeKalb Community Unit School District 428; Jamie Craven; Cristy
Meyer; Tim Vincent; Brant Boyer; John Panek; Amanda Baum; Jennie Gammelgaard; Kyle Gerdes; Sharon
Carani; Doe Bus Driver
             and against plaintiff(s) Dominque Hendersen
.
       Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

     tried by a jury with Judge      presiding, and the jury has rendered a verdict.
     tried by Judge      without a jury and the above decision was reached.
     decided by Judge Iain D. Johnston on a motion for summary judgment.


                                                                 Thomas G. Bruton, Clerk of Court
Date: 6/30/2021                                                  Yvonne Pedroza , Deputy Clerk
